United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-50449
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

STEVEN ANDREW BERG

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 4:04-CR-268-ALL
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Steven Andrew Berg appeals his conviction for possession

with the intent to distribute more than five kilograms of

cocaine, in violation of 21 U.S.C. § 841.     He argues that the

prosecutor’s closing argument improperly commented on his post-

arrest, post-Miranda silence, in violation of Doyle v. Ohio, 426

U.S. 610 (1976), and that the error requires automatic reversal.

     A prosecutor violates a defendant’s due process rights by

commenting on a defendant’s post-arrest, post-Miranda warning


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50449
                                 -2-

silence in an attempt to impeach the defendant’s exculpatory

testimony offered at trial.    Doyle v. Ohio, 426 U.S. 610, 619-20

(1976).   Contrary to Berg’s assertion, the prosecutor’s comments

regarding his silently “looking straight ahead” reference his

silence during secondary inspection, which silence occurred prior

to any arrest and thus do not violate Doyle.    See United States

v. Musquiz, 45 F.3d 927, 930 (5th Cir. 1995).

     Berg also objects to the prosecutor’s comment on his failure

to say anything after he was arrested and placed in a holding

cell.   Although the remark referenced Berg’s post-arrest silence,

there is no evidence in the record that Berg’s silence at that

point was induced by Miranda warnings, a prerequisite for a Doyle

violation.   See Doyle, 426 U.S. at 619-20.   Even if a Doyle

violation is assumed, however, the error was harmless given that

the statement was not linked to the exculpatory statement Berg

offered at trial, that the trial court sustained Berg’s objection

and gave a curative instruction, and that the evidence of Berg’s

guilt was overwhelming.    See United States v. Rodriguez, 43 F.3d

117, 123 (5th Cir. 1995); United States v. Carter, 953 F.2d 1449,

1466 (5th Cir. 1992); Chapman v. United States, 547 F.2d 1240,

1247-48 (5th Cir. 1977).

     The district court’s judgment is AFFIRMED.